Citation Nr: 0920840	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  97-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with sacroiliac 
pain and weakness for the period prior to May 23, 2007.

2.  Entitlement to a rating in excess of 50 percent for 
degenerative disc disease of the lumbar spine with sacroiliac 
pain and weakness for the period from May 23, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military service from January 
1950 to October 1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which increased the rating for the Veteran's 
service-connected lumbar spine disability to 40 percent, 
effective September 30, 1996.

In March 1998, the Board remanded the appeal to the RO for 
additional development.  

In July 2002, the Veteran testified at a hearing before RO 
personnel; a transcript of the hearing is of record.

In June 2003 and January 2005, the Board again remanded the 
appeal to the RO for additional development.  The development 
has been completed, and the case is before the Board for 
final review.

In a January 2009 rating decision, the RO increased the 
evaluation for the Veteran's service-connected lumbar spine 
disability to a 50 percent rating, effective May 23, 2007.  
Nonetheless, the issue of entitlement to an increased 
evaluation for this disability remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the time period prior to May 23, 2007, the Veteran's 
service-connected lumbar spine disability was manifested by 
no more than lumbosacral strain with marked limitation of 
forward bending in standing position, but was not manifested 
by findings of unfavorable ankylosis of the entire 
thoracolumbar spine, nor was it manifested by persistent 
symptoms compatible with sciatic neuropathy.

3.  For the time period from May 23, 2007, the Veteran's 
service-connected lumbar spine disability is manifested by 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees with loss of strength 
on repetition, but does not equate to unfavorable ankylosis 
of the entire thoracolumbar spine, nor is it manifested by 
persistent symptoms compatible with sciatic neuropathy.


CONCLUSIONS OF LAW

1.  For the time period prior to May 23, 2007, the criteria 
for a rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine with sacroiliac pain and weakness 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5294-5293 (1996-2003) (revised as of September 23, 2002 
and September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5294 (2003-2007).  

2.  For the time period from May 23, 2007, the criteria for a 
rating in excess of 50 percent for degenerative disc disease 
of the lumbar spine with sacroiliac pain and weakness have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to a rating 
in excess of 20 percent for his service-connected low back 
disability was received in September 1996.  He was notified 
of the provisions of the VCAA by the RO and Appeals 
Management Center (AMC) in correspondence dated in June 2003, 
March 2005, and June 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  In addition, the June 2007 letter 
notified him of how VA determines the disability rating and 
effective date when a disability is found to be connected to 
service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
It also outlined additional notice requirements pursuant to 
38 U.S.C.A. section 5103(a) for increased-compensation 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in May 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained and 
associated with his claims file.  He has also been provided 
with multiple contemporaneous VA medical examinations of the 
current state of his service-connected low back disability.
Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

As an initial matter, the time periods that are being 
considered for an increased rating are before and after the 
effective date of the change in the regulations for 
intervertebral disc syndrome (IVDS) (amended September 23, 
2002) and the general rating formula for the spine (amended 
September 26, 2003).  Pursuant to VAOPGCPREC 7-2003, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary.

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).

For the period prior to May 23, 2007, the Veteran's 
degenerative disc disease of the lumbar spine, which was 
previously evaluated as sacro-iliac weakness, was rated as 40 
percent disabling under Diagnostic Codes 5294-5293, effective 
September 30, 1996.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5294-5293 (1996).  Under Diagnostic Code 5294, sacro-iliac 
injury and weakness is rated by comparison with lumbosacral 
strain.  There are multiple Diagnostic Codes that must be 
considered as this claim spans the years during which the 
Schedule was revised for spine disorders.  For the period 
from May 23, 2007, the Veteran's degenerative disc disease of 
the lumbar spine is rated as 50 percent disability under 
Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2008).



5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

As noted above, the schedule for rating intervertebral disc 
syndrome (previously Diagnostic Code 5293) was revised 
effective September 23, 2002, under new Diagnostic Code 5243.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

5243  Intervertebral disc syndrome
Ratin
g
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months 
40
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months 
20
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months 
10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002).

The schedule for rating disabilities of the spine was revised 
effective on September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008)).  

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003)
Under the current rating criteria, sacroiliac injury and 
weakness, lumbosacral degenerative disc disease, and 
degenerative arthritis of the spine (designated at Diagnostic 
Code 5242) are rated pursuant to the General Rating Formula 
for Diseases and Injuries of the Spine.




The Spine
523
6
Sacroiliac injury and weakness
523
7
Lumbosacral or cervical strain
524
2
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
524
3
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective September 
26, 2003).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

Factual Background

The Veteran's application for an increased rating for his 
service-connected low back disability was received in 
September 1996.  His low back disability was rated as 20 
percent disabling, effective October 4, 1953, and the rating 
was increased to 40 percent in a January 1997 rating 
decision, effective September 30, 1996.  The evidence of 
record reflects that the Veteran is a chiropractor by 
training.

In a VA treatment note dated in November 1996, the Veteran, 
who was a new patient to the clinic, complained of pain in 
the presacral region that was worse when sitting, that 
traveled down the lateral aspect of his leg to his knee, and 
that had become incapacitating for the past month or two.  He 
denied change in stool caliber, dysuria, or incontinence.  
Reported physical examination findings included slight 
tenderness of the full left lateral aspect anterior to the 
sacrum.  In a VA computed tomography (CT) report of the 
lumbar spine dated in November 1996, the impression was 
listed as mild to moderate degree of acquired central spinal 
canal stenosis at L3-L4 and L4-L5 associated with 
degenerative change; no CT evidence for disc herniation.

In a VA spine examination report dated in December 1996, the 
Veteran stated that he experienced pain in his low back at 
all times.  Range of motion findings on physical examination 
were reported as forward flexion to 25 degrees, extension to 
10 degrees, left lateral flexion to 15 degrees, and right 
lateral flexion to 17 degrees.  The examiner indicated that 
the Veteran had significant objective evidence of pain in all 
motions that contributed to his decreased range of motion.  
He further explained that the Veteran had no structural 
abnormality that was preventing him from moving further, 
which was common for people with lumbar back pain.  
Neurological examination was reported as normal.

In a VA lumbar spine MRI report dated in January 1997, the 
impression was listed as no frank disc herniations or 
protrusions; borderline narrowing of the spinal canal at L3-
L4 and L4-L5; and benign fibrous cortical defect and/or small 
bone cyst in the left iliac bone, which should be correlated 
with plain films of the pelvis.  In a VA treatment note dated 
in April 1997, the Veteran complained of pain in his back and 
rectum that traveled down to his leg.  The impression was 
listed as radicular pain at L4-5 and L3-4 space narrowing.  

In a VA neurosurgery note dated in June 1997, the Veteran was 
evaluated for low back pain and left lower extremity pain of 
approximately 1 to 1-1/2 years duration.  Findings on 
neurological examination were reported as strength 5/5 
bilaterally in the lower extremities throughout; some 
limitation in his effort with dorsiflexion on the left lower 
extremity, which appeared to be related to pain; ability to 
ambulate on toes and heels with minimal difficulty; sensation 
intact to pinprick testing with the exception of an area of 
decreased sensation to pinprick along the lateral aspect of 
the foot on the right; deep tendon reflexes 1-2/4 and 
symmetrical bilaterally throughout the lower extremities; 
gait mildly antalgic, but otherwise without abnormality; 
markedly decreased range of motion of the low back with 
limitation secondary to pain; straight leg raising negative 
bilaterally; and positive Patrick's maneuver on the left, 
which caused left hip pain.  The Veteran also reported a 
"squishy" sensation overlying the sacral region when he 
sits, but the neurosurgeon identified no palpable 
abnormality.

In a VA Rehab Medicine Clinic note dated in August 1997, the 
Veteran was evaluated for chronic low back pain with 
radiation and tingling to the left leg.  He denied and bowel 
or bladder problems.  The physician noted that x-rays showed 
degenerative joint disease of the lower lumbar spine and 
sacroiliitis.  Range of motion findings were reported as 
flexion to 20, extension to 0, and lateral flexion to 20 with 
muscle spasm of the lumbar region.  Additional objective 
findings included negative straight leg raising and Patrick, 
sensations decreased to touch in L4-5 left, and knee jerk 
absent on both sides.  The assessment was chronic low back 
pain - degenerative joint disease and left sacroiliitis.

Private treatment records from Blue Ridge Physical Therapy 
dated in February and March 1998 showed that the Veteran was 
evaluated for low back pain that became worse in the last two 
years.  It was noted that his condition did not improve with 
heat treatment.

In a VA Rehab Medicine Clinic note dated in March 1998, the 
Veteran complained of extraordinary pain in his low back and 
legs that was not relieved by anything.  He stated that he 
was taking Flexeril at night to help control muscle spasms so 
he could sleep.  Objective findings included range of motion 
of the lumbar spine severely limited in all planes secondary 
to pain, diffuse spasms visible and palpable at the lumbar 
spine ([T]12-L4), strength not accurately tested secondary to 
pain, straight leg raising positive at 30 degrees 
bilaterally, range of motion of the hips limited secondary to 
pain; and sensation grossly intact.  In a VA Rehab Medicine 
Clinic note also dated in March 1998, objective findings 
included decreased lumbar spine range of motion in all 
planes, straight leg raising positive at 60 degrees 
bilaterally, and multiple severe muscle spasms of the left 
L1-5 paraspinals.  In a VA treatment note dated in March 
1998, he stated that his back pain was getting worse, and he 
was having difficulty getting around.  He denied bowel or 
bladder symptoms.  On examination, the Veteran moved very 
cautiously and was difficult to evaluate due to pain, but 
there was no definite weakness of the lower extremity, and he 
could not do straight leg raising because he was too 
uncomfortable.

In a VA neurosurgery report dated in April 1998, physical 
examination findings were reported as 5/5 lower extremities 
motor strength; left leg antalgically weak, about 4 to 4 
throughout, except for the hip flexors, which were about 3; 
pin prick sensation diminished in the L5 distribution on the 
left; deep tendon reflexes were about 1-2 throughout and 
symmetrical; Veteran walked with a cane.  The physician 
reported that MRI findings included very, very mild 
degenerative disc disease as well as some mild stenosis at 
the L3/4 and 4/5 level with no significant canal compromise 
noted.

In a VA x-ray report of the lumbar spine with flexion 
extension film dated in April 1998, findings were reported as 
lumbar vertebral bodies maintained in height and width 
without compression change or subluxation; marked narrowing 
changes of the lumbosacral joint and moderate narrowing 
changes of L4-L5 interspace; facet sclerosis at L3 to S1; and 
no subluxation on flexion extension.  The impression was 
degenerative changes low lumbar spine; negative for 
compression change or subluxation on flexion extension.  In a 
VA lumbar spine MRI report dated in June 1998, the impression 
was no significant change on comparison with the previous 
study in January 1997.

In a VA spine examination report dated in August 1998, the 
Veteran complained of constant low back pain, which 
occasionally radiated to the right foot.  He denied numbness 
and weakness in his legs, but stated that the right leg felt 
"fat."  He denied bowel or bladder incontinence.  He was 
wearing a back brace and reported taking muscle relaxants 
twice a day and pain pills two to three times a day.  
Physical examination findings of the lower back were reported 
as level pelvis, no list or scoliosis, no point tenderness or 
spasm, and inability to flex more than 10 to 15 degrees or 
extend beyond the neutral (0) position.  Neurological 
examination findings were reported as negative straight leg 
raises; hypoactive, but intact, deep tendon reflexes; and 
ability to walk on tip-toes and heels only with a very 
unsteady, apparently painful gait.

In a VA neurosurgery follow-up note dated in September 1998, 
physical examination findings were reported as deep tendon 
reflexes 1-2 and symmetrical throughout; 1+ at ankles 
bilaterally; no Hoffman's or Babinski's sign or clonus; 
pinprick sensation diminished in a patchy distribution 
bilaterally in his lower extremities; strength appeared to be 
5/5 throughout with some mild give-away in the right lower 
extremity; gait continued to be antalgic, and he continued to 
ambulate with the assistance of a cane; flexion and extension 
radiology views of the lumbar spine revealed no abnormal 
motion; MRI of the lumbar spine continued to show some mild 
stenosis at 3-4, but did not appear to be significant; there 
was no evidence of bulging or herniated discs; in fact, given 
the Veteran's age, the water content of the discs was quite 
good.  The neurosurgeon's assessment was unchanged lumbar 
spine MRI from the previous film and skepticism as to whether 
any kind of decompression at L3-4 would be beneficial since 
his stenosis is so mild.  The neurosurgeon added that the 
Veteran did not have symptoms which one would expect from an 
L3-4 stenosis.  Rather, he had more of a right L5 
radiculopathy, which could not be accounted for based on his 
imaging studies.

In a VA neurosurgery note dated in March 1999, the 
neurosurgeon reported that he and the Veteran had a long 
discussion about his MRI findings and clinical symptoms.  He 
explained that the Veteran's symptoms were clearly out of 
proportion to his MRI findings.  The treatment plan included 
a trial of a TENS unit for his right for his low back pain 
and some right lower extremity paresthesias.

In a private treatment summary from K. D., D.C., dated in 
March 1999, the Veteran's chiropractor reported that his 
office had treated the Veteran for the past 11 years for 
ongoing bilateral lower extremity muscle contracture (spasm) 
with accompanying paresthesia traversing over the L2 L3 1S 
dermatomes.  Dr. K. D. reported that the Veteran's lumbar 
spine range of motion has been limited with varying degrees 
of pain for a long period of time, and he had a limping gait.  
He also indicated that the Veteran had reported increased 
paresthesia in the right leg over the last six months.  Dr. 
K. D. added that the Veteran was maintaining pain and 
paresthesia levels that were tolerant to his lifestyle.

In a written statement received in March 1999, the Veteran 
reported that he could not remember a day free of pain since 
1954.  He described the difficulty he has with activities of 
daily living, including getting in and out of bed, getting in 
and out of cars, bending to pick up the morning paper, 
turning over in bed, inability to put on socks, and not 
lifting over 20 to 25 pounds.  He also stated that he was 
"without penalty of being laid up a day or more."

In a VA electromyogram (EMG) report dated in August 1999, the 
impression was electrophysiologic evidence of a primarily 
axonal peripheral neuropathy that is commonly seen with 
diabetes mellitus and findings in bilateral lumbar paraspinal 
muscles consistent with a polyradiculopathy seen in diabetes 
mellitus or lumbar spinal stenosis.

In a VA primary care treatment note dated in January 2001, 
the Veteran was reported to be noncompliant with follow-up 
for diabetes mellitus and had not been seen for almost one 
year.  Specifically, he would not go to diabetic classes or 
take prescribed glyburide.  The assessment included diabetes 
mellitus type II and obesity.  In a VA primary care treatment 
note dated in September 2001, the Veteran reported that his 
low back pain was the same, and he refused to see 
neurosurgery.

In a VA joints examination report dated in September 2001 and 
December 2001 , the examiner outlined his extensive review of 
the claims file, including service treatment records, and 
private and VA treatment records, and indicated that the 
Veteran's complaints had included constant pain in the lower 
back, which occasionally radiated to the right foot.  He had 
denied numbness and weakness in his legs, but stated that his 
right leg felt fat, and had denied any bowel or bladder 
incontinence.  In January 2002, a VA orthopedic examination 
of the spine was performed by the physician who had 
extensively reviewed the record.  The physician reported that 
the Veteran presented to the clinic window standing at ease 
and later went into the examining room with his cane in his 
right hand with minimal pressure placed upon the cane.  He 
stood in a normal position outside the window but was in a 
more straightened, almost hyperextended position, as he 
walked into the examining room.  The examiner also indicated 
that another clinician was present during the history and 
physical examination.  The Veteran described his back injury 
in service and subsequent treatment.  When asked about any 
pain in his lower extremities relative to his back, he 
responded that he had pain going down both posterior thighs 
into the dorsum of the feet and into the dorsal surface of 
the toes.  He also stated that the distal one-half of his 
toes were numb on the plantar aspect bilaterally with all 
toes involved.  (The examiner commented that this history did 
not conform to anatomical dermatomes).  The examiner reported 
that the Veteran was able to sit for the 45 to 60 minutes of 
history without obvious discomfort.

Physical examination findings were reported as easily 
performed heel and toe walking with and without shoes; with 
walking backwards, his gait became much less slow.  Range of 
motion findings were reported as forward flexion to 30 
degrees, extension to zero (neutral), right and left lateral 
flexion to 15 degrees, and standing rotation to 30 degrees on 
the left and to 40 on the right with fingertips on his 
shoulders.  With fingertips on his hips, standing rotation 
was left 45 degrees and right 60 degrees.  The Veteran 
reported low back pain with both maneuvers.  The examiner 
reported a positive Waddell sign for the change in the range 
of motion relative to his fingertips being on his shoulders 
and hips.  The examiner also pointed out that during all 
maneuvers there were no splinting motions of the 
thoracolumbar spine.  He also noted that the Veteran did not 
ever splint his low back during the many times that he 
coughed during the examination.  (The Veteran stated that he 
was just getting over the flu).  Proprioception was reported 
as intact in the upper and lower extremities.

The Veteran was wearing a soft back orthosis (brace).  After 
he removed it, the examiner observed that it was very clean 
and showed minimal wear with no obvious dirt that one would 
expect with wearing a back brace routinely, and with pristine 
Velcro with no accumulated dirt or lint.  The examiner 
believed that the soft back orthosis was worn very little.

All pulses were reported as 2+ in the upper and lower 
extremities, and upper extremity and lower extremity 
sensation was all intact out to the distal 50 percent of the 
toes or approximately the proximal interphalangeal joint of 
all toes.  The Veteran reported that all of his toes, had 
reduced sensation to examination with a broken, sterile 
tongue blade.  The examiner's impression was that this 
finding would not be attributable on a nerve root basis; 
instead, it was a subjective finding that may be considered 
compatible with the history of borderline diabetes.  Formal 
straight leg raising (SLR) was measured with an electronic 
inclinometer.  Right SLR was reported as 10, 12, and 14 
degrees, and left SLR was reported as 11, 25, and 28 degrees.  
The examiner stated that this "formal straight leg raising" 
varied significantly in the values for each side and 
certainly did not come close to the straight leg positions of 
50 and 60 degrees or greater obtained in previous parts of 
the examination (i.e., distraction examinations).  Muscle 
strength in the upper and lower extremities was reported as 
5/5.

Following a thoracic, lumbar, and sacral validity test using 
an electronic inclinometer, the examiner's impression was 
that the efforts by the Veteran indicated a less than maximal 
effort.  He reasoned, for example, that at no time did the 
Veteran splint his back in moving into flexion or extension 
or out of those positions, nor was there walking of the hands 
up the thigh.  He reported that during the examination the 
Veteran also reached in a jerking motion to each side without 
protection of his thoracic or lumbar spine.

The examiner's impression was that the Veteran's neurological 
examination was normal as there was no disuse atrophy or 
neurological atrophy of the upper or lower extremities.  He 
added that based on the history given by the Veteran, the 
medical records, and physical examination, no significant 
clinical impairment was found on examination.  Finally, the 
examiner reported that thoracic and lumbar spine films showed 
minimal degenerative changes, and disc spaces were well-
maintained.

In a VA radiology report dated in January 2002, the 
impression was mild scoliosis of the lumbar spine.

Private treatment records from J. L., D.C., dated from June 
2002 to July 2003 showed chiropractic treatment for right 
knee pain and a left ankle strain.

The Veteran testified during a July 2002 RO hearing that he 
had spasms on the entire length of his spine and lumbar pain 
that radiated down both legs.  He was unable to sit though a 
grandchild's dance recital and had to get up to walk around.  
He had difficulty dressing and bathing because he could not 
bend over; he could only squat or reach.  He could not 
tolerate any manipulation on his back because it was too 
painful.  He had not been totally incapacitated and took 
pride in learning to tolerate his pain.  He wore his back 
brace daily and had it dry cleaned monthly.

In July 2002, the Veteran submitted three dry cleaning 
receipts for his back brace dated in June 2002 and July 2002.

In a VA spine examination report dated in December 2002, the 
Veteran reported that he had not received treatment or 
evaluation for his back for two years, other than weekly 
chiropractic adjustments.  He reported wearing a brace full-
time, but was not wearing it at the appointment.  He stated 
that he had been unable to work for the past two or three 
years due to his back.  Examination of the lower back showed 
level pelvis, no list or scoliosis, and tenderness over the 
right paravertebral region.  On range of motion testing, the 
Veteran complained of pain on flexion at 30 degrees, 
extension at 10 degrees, and lateral bending to each side at 
10 degrees.  Neurological examination findings showed normal 
heel and toe gait, negative straight leg raise, and deep 
tendon reflexes as 2+ overall.  The examiner explained that 
the history provided and physical findings compared with 
those of August 1998 and January 2002 were essentially 
unchanged.

In a VA primary care treatment note dated in March 2003, the 
physician reported that the Veteran refused to take his 
medications for diabetes mellitus and was very difficult to 
care for.  The assessment included obesity - gaining weight.

A statement from the Veteran's private chiropractor, K. D., 
D.C., dated in July 2003 indicated that the Veteran remained 
under his care on a weekly to bi-weekly basis to maintain the 
best musculoskeletal integrity possible.  In a statement from 
Dr. K. D. dated in November 2003, he indicated that he had 
treated the Veteran for 15 years, that the Veteran is in 
constant discomfort with severe lumbar pain that is 
exacerbated by even the most mundane activities, and that he 
will usually need one to two days per week of total bed rest 
(no activity) to continue functioning.

In a VA x-ray report dated in February 2004, the impression 
was six non-rib-bearing lumbar vertebrae; L6 transitional in 
appearance with degenerative change both above and below; the 
previous examination of the lumbar spine from January 2002 
was limited as a lateral film was not submitted; definite 
increase in degenerative change in the facet joints when 
compared to the prior examination.

In a VA emergency room note dated in February 2004, the 
Veteran complained of left hip pain that radiated into the 
leg with burning and weakness intermittently over the past 
two weeks; he denied injury.  Neurological examination 
findings were reported as follows: decreased strength of the 
left lower extremity, deep tendon reflexes 1+/4+ of the lower 
extremities, straight leg raising negative bilaterally, 
peripheral pulses intact, no edema, skin temperature okay, 
sensation to touch intact over the distal legs.  The 
assessment was left lower extremity weakness and left lower 
extremity radiculopathy.

In a VA neurosurgery consultation note dated in November 
2004, the complained of left shoulder pain that radiated down 
his back into his left leg.  He stated that his pain had been 
stable for 40 years.  Physical examination findings were 
reported as no tenderness on the lumbar spine area to 
percussion, reflexes were symmetrical depressed, no focal 
weakness or atrophy in his legs bilaterally, sensation intact 
symmetrically, and good symmetric strength.

In a private treatment summary received in June 2005 from K. 
D., D.C., the Veteran's private chiropractor reported that 
the Veteran's condition had progressed since November 2003 to 
being unable to function in his normal work duties.  He also 
reported that over the past two months the paresthesia down 
the left leg posterior aspect had become severe in nature, 
making ambulation difficult.  He added that now, just as in 
July 1999, no chiropractic manipulation had been performed on 
the thoracic spine because the Veteran experiences extreme 
pain and sensitivity upon palpation and even the slightest 
attempt at manipulation.  In a report of contact dated in 
August 2005, Dr. K. D. stated that he was having difficulty 
providing treatment records that were requested by the RO 
because he was a solo practitioner and had no one to assist 
him.  He stated that most of his records totally illegible 
notes, and took him some time to decipher the notes.

In a VA treatment note dated in July 2005, the Veteran 
complained of low back pain with radiation to the left leg 
for the last several years.  On physical examination of the 
extremities, there was no sensory deficit, and great toe 
strength was equal on both sides.  In a VA MRI report of the 
lumbar spine dated in October 2005, the impression was marked 
facet arthritis at the L4-L5 and L5-S1 level with moderate to 
severe narrowing of the L4-L5 neuralforamina particularly to 
the right; no perineural cyst identified, but 
pseudomeningocele as identified at the right L5-S1 level 
around the exiting S1 nerve root in the lateral recess; 
hypointense focal lesion in left ischial bone.  In a VA pain 
consultation note dated in November 2005, physical 
examination findings were reported as walking with a cane 
with a limp on the left side; every type of movement 
increased the Veteran's pain; straight leg raising was 
positive bilaterally; sensation was impaired distally in both 
lower extremities; and difficult to test strength in lower 
extremities secondary to the pain, but at least a 4/5.  The 
assessment included chronic low back pain with signs of 
radiculopathy.

In a VA whole body imaging report dated in January 2006, the 
impression was mild degenerative changes in the spine.  VA 
treatment records showed that the Veteran had an epidural 
steroid injection for chronic low back pain with signs of 
radiculopathy in February 2006 with a good result, and he 
requested another in April 2006.

In a statement received in October 2006 from Dr. K. D., the 
Veteran's private chiropractor provided duplicative treatment 
summaries and indicated that the Veteran continued to receive 
chiropractic spinal adjustments with the utilization of 
physical therapy.

In a VA spine examination report dated in May 2007, the 
Veteran reported lumbar and thoracic spine pain since bumping 
his low back in a tunnel during service.  He described weekly 
flare-ups lasting one or two days that occur with prolonged 
sitting, lifting, stooping, and bending.  He denied bowel or 
bladder complaints or any back surgeries.  He also reported 
pain and numbness in both legs.  He indicated that he 
continued to work as a chiropractor two to three hours a day 
and was able to drive his car, but needs to stop every two 
hours.  He did not admit to incapacitating periods of pain.

On physical examination, the Veteran's gait was comfortable 
without limp or specific pain.  Straight leg raising was 
reported as 16 degrees on the right and 10 degrees on the 
left, both with severe low back pain.  Range of motion of the 
thoracolumbar spine was reported as flexion to 32 degrees, 
extension to 26 degrees, lateral bending (flexion) to 8 on 
the left and 5 on the right, all with obvious, severe pain.  
On repetitive motion testing, there was no further loss 
motion of the spine, but there was pain and loss of strength.

On neurological examination, the Veteran expressed sensory 
loss of both lateral feet, indicative of bilateral L5-S1 
radiculopathy; and some decrease in the left knee jerk as 
compared with the right, indicative of radiculopathy of L4-5.  
The examiner reported tenderness over the mid-thoracic 
spinous processes and the adjacent paravertebral muscles, and 
tenderness over all the lumbar spinous processes and on each 
side in the paravertebral muscle group in the lumbar area.  
The diagnosis was chronic thoracolumbar back strain with 
exacerbations.

In a written stated dated in June 2007, the Veteran asserted 
that he continued to have severe limitation of motion, pain 
that radiates into his lower extremities, and inability to 
perform any type of lifting, bending, or stooping due to his 
lower back.

Analysis

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 40 percent for degenerative disc disease of the 
lumbar spine the period prior to May 23, 2007 or the 
assignment of a rating in excess of 50 percent for the period 
from May 23, 2007.

For the Time Period Prior to May 23, 2007

The RO appropriately assigned a 40 percent rating for the 
Veteran's low back disability for the period prior to May 23, 
2007 based on objective medical findings that included marked 
limitation of forward bending in standing position, including 
forward flexion of the thoracolumbar spine 30 degrees or 
less.   See 38 C.F.R. § 4.71a, Diagnostic Code 5294 (1996-
2003), 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2003).  
Unfortunately, competent medical evidence of record during 
this time period clearly does not show persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with intermittent relief that would warrant the next 
higher (60 percent) rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1996-2002).  Rather, the evidence of 
record contained an episode of visible, palpable, and severe 
muscles spasms during VA rehabilitation visits in March 1998.  
However, muscle spasms were absent in subsequent 
examinations.  Similarly, the evidence of record for this 
period contained no findings of absent ankle jerk, bowel or 
bladder incontinence, or other persistent neurological 
symptoms compatible with sciatic neuropathy.  Finally, an EMG 
study conducted in August 1999 attributed the Veteran's 
numbness of the lower extremities to diabetes mellitus.  The 
record is replete with documentation noting that the Veteran 
was noncompliant with treatment for his diabetes mellitus.  
Because his VA treatment records documented that he was 
noncompliant in following his diabetic treatment plan, and 
his leg numbness was related to his diabetes, one could 
conclude that this inaction on the part of the Veteran 
exacerbated his reported neurological symptoms.

The revised provisions for evaluating intervertebral disc 
syndrome are also not for application for the Veteran's 
service-connected low back strain during this time period.  
Although his private chiropractor indicated in November 2003 
that the Veteran usually needs one to two days per week of 
total bed rest, the Veteran testified under oath in July 2002 
that he had never been totally incapacitated, and he repeated 
that assertion on VA examination in May 2007.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1996-2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (effective from September 23, 
2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2003) (effective from September 26, 2003).

Moreover, none of the competent medical evidence of record 
shows that the Veteran suffers from unfavorable ankylosis of 
the entire thoracolumbar spine, which is required for the 
next higher (50 percent) rating for evaluating diseases and 
injuries of the spine under the revised rating criteria.   
See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2003).  There is 
no basis for the assignment of any higher rating based on 
consideration of any of the factors addressed in 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The medical 
statements of the Veteran's chiropractor have been reviewed.  
These statements are inconsistent with the documented 
findings on medical examination.  Further, when asked to 
provide copies of office notes to support statements 
regarding the Veteran's back disorder, the chiropractor was 
unwilling to do so, citing a lack of record keeping and 
illegible medical records.  Without documentation, the Board 
finds his statements less probative, and less credible.  
Competent medical evidence during this time period reflects 
that the assigned 40 percent rating properly compensates the 
Veteran for the extent of functional loss resulting from any 
such symptoms.  

For the Time Period From May 23, 2007

Although the Veteran's service-connected low back disability 
was rated as 50 percent disabling for the period from May 23, 
2007, the aforementioned evidence does not reflect any 
findings that would warrant a rating in excess of 40 percent 
under the criteria of the General Rating Formula for this 
time period.  None of the competent medical evidence of 
record, including the May 2007 VA examination, shows that the 
Veteran has unfavorable ankylosis of the entire thoracolumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

The provisions for evaluating intervertebral disc syndrome 
are also not for application for the Veteran's service-
connected low back strain during this time period because he 
was not shown to have any incapacitating episodes that 
required treatment and bed rest prescribed by a physician.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the currently assigned 
50 percent rating already compensates the Veteran for the 
extent of functional loss resulting from any such symptoms.  
In this regard, the Board notes that the May 2007 VA 
examination findings detailed that the Veteran performed 
repetitive range of motion testing that produced loss of 
strength during DeLuca testing.  

Both Periods

The Board acknowledges the Veteran and his representative's 
contentions that his lumbar spine disability is more severely 
disabling during these time periods.  However, the 
preponderance of the evidence is against the claim for an 
increased rating for both time periods.  Therefore, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 40 percent for a 
lumbar spine disability for the time period prior to May 23, 
2007 or the assignment of an evaluation in excess of 50 
percent for a lumbar spine disability for the time period 
from May 23, 2007.  Therefore, entitlement to an increased 
rating for a lumbar spine disability for either time period 
is not warranted.  The Board has considered additional staged 
ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during either time 
period.  While the Veteran alleges that his back disability 
has limited his ability to perform the usual requirements of 
his chiropractic job to two or three hours per day, objective 
medical findings are not indicative of any unusual or marked 
interference with any current employment (i.e., beyond that 
contemplated in the assigned 40 and 50 percent ratings).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with sacroiliac 
pain and weakness for the period prior to May 23, 2007 is 
denied.

Entitlement to a rating in excess of 50 percent for 
degenerative disc disease of the lumbar spine with sacroiliac 
pain and weakness for the period from May 23, 2007 is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


